     Case 5:19-cv-00383-TES-CHW Document 68-1 Filed 12/29/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

DAVID ZAVALA,                                )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      CIVIL ACTION NO.
                                             )      5:19-CV-00383-TES-CHW
COMMISSIONER TIMOTHY C.                      )
WARD, ET AL                                  )
                                             )
       Defendants.                           )

          DEFENDANT WAGY’S MEMORANDUM IN SUPPORT OF HER
                        MOTION TO DISMISS

       COMES NOW, Defendant Elaine Wagy (“the Defendant”), by and through counsel, the

Attorney General for the State of Georgia, and submits this memorandum of law in support of

her contemporaneously-filed Motion to Dismiss.


I.     PLAINTIFF’S ALLEGATIONS:

       On September 23, 2019, the Plaintiff David Zavala (“Zavala”) filed his Complaint under

42 U.S.C. § 1983 alleging numerous constitutional violations regarding his incarceration at the

Special Management Unit (“SMU”) in Jackson, Georgia. (Dkt. No. 1). After a 28 U.S.C. § 1915

review of the Complaint, the Court sanctioned a number of claims, including the following (1)

Taylor, Polite, Sumpter, Toole, Myrick, Goody, Ford, and Ward violated his due process rights

by failing to ensure that he received the same limited freedoms as other inmates housed in the

SMU in that he requires a five-man escort, is consistently served cold food, or not served at all,

he is not permitted to sanitize his cell, often goes days or weeks without showers, is provided

limited out-of-cell recreation time, and is subject to very intrusive strip searches (2) Davis,

Taylor, Ford, Polite, Sumpter and Nopen exposed him extreme cold by placing him in a strip cell
       Case 5:19-cv-00383-TES-CHW Document 68-1 Filed 12/29/20 Page 2 of 4




on December 31, 2018 and Ball exposed him to frigid temperatures when placing him in a strip

cell on March 4, 2019 (3) Sumpter, Ball, Polite and Davis denied him of regular showers and

sufficient access to the clippers for shaves and haircuts (4) Sumpter and Harper placed him in a

cell without a working toilet for days (5) in retaliation for the Plaintiff filing grievances, Polite,

Cannon and Ford ignored his grievances (6) in retaliation for the Plaintiff filing grievances,

Sumpter failed to provide the Plaintiff with a shower or a toilet plunger and (7) Goody, Ford,

Cannon, Polite, Toole, Taylor, Ward, Ball, Sumpter, Myrick, Gore and Elaine failed to ensure

that he received appropriate medical care for his eyes. (Dkt. No. 11; Dkt. No.16). On June 4,

2020, Defendants Polite, Taylor, Toole, Myrick, Goody, Ford, Ward, Davis, Ball, Nopen, Gore

and Harper filed a Motion to Dismiss, in which they argued that some of the Plaintiff’s claims

should be dismissed based upon the Plaintiff’s failure to exhaust his administrative remedies

prior to the filing of his Complaint. (Dkt. Nos. 37, and Dkt Nos. 37-1 through 37-21).


II.          ARGUMENT AND CITATION OF AUTHORITY:

             Defendant Wagy hereby incorporates by reference all evidentiary material and legal

arguments made by Defendants Polite, Taylor, Toole, Myrick, Goody, Ford, Ward, Davis, Ball,

Nopen, Gore and Harper filed in support of their Motion to Dismiss (Dkt. No. 37, Dtk Nos. 37-1

through 37-21) to show that Zavala did not exhaust his administrative remedies on a number of

his claims, including his deliberate indifference to serious medical needs claims against Goody,

Ford, Cannon, Polite, Toole, Taylor, Ward, Ball, Sumpter, Myrick, Gore and Elaine.


      III.      CONCLUSION:


             For all the foregoing reasons, Defendant Wagy prays that her Motion to Dismiss be

granted.



                                                  2
    Case 5:19-cv-00383-TES-CHW Document 68-1 Filed 12/29/20 Page 3 of 4




            Respectfully submitted this the 29th day of December, 2020.

                                          CHRISTOPER M. CARR 112505
                                          Attorney General
                                          KATHLEEN M. PACIOUS 558555
                                          Deputy Attorney General
                                          /s/Andrew M. Magruder
                                          ANDREW M. MAGRUDER              465710
                                          Special Assistant Attorney General
Andrew M. Magruder
2 George C. Wilson Court
Augusta, Georgia 30909
(706) 737-0771
amm@wmssd.net




                                             3
 Case 5:19-cv-00383-TES-CHW Document 68-1 Filed 12/29/20 Page 4 of 4




                           CERTIFICATE OF SERVICE

       I hereby certify that on this day I electronically filed DEFENDANT WAGY’S

BRIEF IN SUPPORT OF HER MOTION TO DISMISS with the Clerk of Court using

the CM/ECF system. I further certify that today I have mailed by United States Postal

Service the document to the following non-CM/ECF participants:


DAVID ZAVALA
REG01574-120
ATLANTA
U.S. PENITENTIARY
Inmate Mail/Parcels
PO BOX 150160
ATLANTA, GA 30315


       This the 29th day of December, 2020.


                                              s/Andrew M. Magruder
                                              Georgia Bar No. 465710
                                              Special Assistant Attorney General
                                              2 George C. Wilson Court
                                              Augusta, Georgia 30909
                                              (706) 737-0771
                                              amm@wmssd.net




                                          4
